Per Curiam.
The defendant seeks a reversal of a judgment entered in favor of the plaintiff in a civil action for assault and battery. He claims that the trial court erred when it admitted certain evidence of alleged prior assaults by the defendant on other persons.
From our review of the record in this case, we are satisfied that the error, if any, was harmless because prejudice has not been demonstrated. Towle v. St. Albans Publishing Co., 122 Vt. 134, 138-39, 165 A.2d 363, 366-67 (1960). The findings of fact and conclusions of law made by the court in the jury-waived trial do not offer the slightest suggestion that the contested testimony affected the ultimate decision reached. Allen v. Travelers Indemnity Co., 108 Vt. 317, 322, 187 A. 512, 516 (1936); Houghton v. Grimes, 103 Vt. 54, 63, 151 A. 642, 646-47 (1930); Platt v. Shields, 96 Vt. 257, 265, 119 A. 520, 527 (1923).

Affirmed.